Case 1:18-cv-01029-.]GK Document 40 Filed’

 

 

noeuMENT _ _ _
ELECTRONI_CALLY FILED §

soUTHERN DIS'I'RICT oF NEW YORK DOC #`! v '

UNITED STATES DISTRICT COURT

 

 

 

 

 

DATE FILED: _/3;!@_1&”_

 

ROBERT CENEDELLA,

Plaintiff,
18 Civ. 1029 (JGK)
- against ~
OPINION AND ORDER

 

METROPOLITAN MUSEUM OF ART, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, artist Robert Cenedella, brings this
antitrust action against the defendants, five New York City
museums,1 on behalf of himself and a nationwide class of artists
similarly situated. The plaintiff alleges violations of § l of
the Sherman Act, 15 U.S.C. § l, and the New York Donnelly Act,
N.Y. Gen. Bus. Law § 340 et seq. The defendants have moved to
dismiss the plaintiff's amended complaint under Federal Rule of
Civil Procedure lZ(b)(l) for a lack of standing, and Rule
lZ(b)(G) for failure to state a claim upon which relief can be
granted. For the reasons that follow, the defendants' motion to
dismiss is granted, and the plaintiff’s amended complaint is

dismissed without prejudice.

 

l The defendants are the Metropolitan Museum Of Art, the Whitney Museum
of American Art, the Museum of Modern Art, the Solomon R. Guggenheim
Foundation, and the New Museum of Contemporary Art.

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 2 of 32

I .
ln deciding a motion to dismiss pursuant to Rule lZ(b)(€),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

200?). The Court's function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (Zd Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (200?). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. lqbal, 556 U.S. 662, 6?8

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” §d; When
presented with a motion to dismiss pursuant to Rule 12(b)(6),
the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 3 of 32

suit and that are either in the plaintiff’s possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, lnc.,

 

282 F.3d 147, 153 (2d Cir. 2002).
II.
A.

The plaintiff is a contemporary artist and New York City
resident. Amended Compl. l 5. His artwork “has been the subject
of one-man shows throughout the United States and Europe,” and
he was the subject of a 2016 art documentary filmi ld; l 7. This
documentary portrayed the plaintiff “as a rebel, the anti-Andy
Warhol, and an unabashed art world outsider.” Opp’n at 1.

The plaintiff brings this action on behalf of himself and a
nationwide class consisting of “at least dozens" of contemporary
artists who, during an undefined class period, have created
artwork “eligible for exhibition in major contemporary art
museums in the United States.” Amended Compl. ll 54~55. The
plaintiff alleges that New York City is the relevant market for
purposes of his antitrust action, noting that the city is
commonly known to be the most influential contemporary art city
in the United States, and that the city houses more than 1,000
galleries, seventy-five museums, and thirty art fairs. ld;

ll 47~48.

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 4 of 32

The defendants, according to the plaintiff, are part of the
“highest echelon[] of the New York City art world” and are among
the most prominent and influential art institutions
internationally. Opp’n at 1-2. The plaintiff alleges that the
defendants entered into a conspiracy, which included “other
unnamed conspirators,” to “artificially fix, raise, and control
prices for contemporary art in the United States and to
blackball some producers of contemporary art.” Amended Compl.

ll 1“2, 65. The unnamed conspirators include galleries, auction
houses, and private collectors. §e§ id; ll 20, 22. This
conspiracy has allegedly kept the plaintiff's art out of the
five defendant museums, even though his art “is of the quality
that would otherwise be show[n] in” the defendant museums. ld;
ll 44~45. This conspiracy has also allegedly resulted in the
plaintiff's artwork being artificially undervalued. ld; l 46.

As museums, the defendants are prominent art purchasers
that routinely expend tens of millions of dollars on
contemporary art pieces at auctions or through private
purchases. ld; l 15. Nnmerous pieces of art are also donated to
the defendants by private collectors. ld; l 19. The defendants
have acquisition policies that they follow in acquiring art. §d;
l 16. These policies are not comprehensively disclosed to the
public, but the defendants' general curatorial policies are

available on their websites. ld.; Opp'n at 2. When an artist’s

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 5 of 32

work is displayed in one of the defendant museums, the value of
that work increases. Amended Compl. ll 25-26.

Between the years 2007 and 2013, nearly one-third of solo
museum exhibits across the United States featured artists
represented by one of five commercial galleries (the “Five
Galleries”}. ld; l 28; Cavanaugh Decl. Ex. l at 2. During these
years, artists represented by the Five galleries accounted for
45 percent of “single-artist shows” at the Museum of Modern Art,
40 percent of “major shows” at the New Museum, and 90 percent
(eleven out of twelve) of the “major solo exhibitions” at the
Guggenheim. Amended Compl. l 30; Cavanaugh Decl. Ex. 1 at 1-2.2
Moreover, “[a] select few galleries” provide financial,
logistical, and other support to the defendants in putting on
exhibitions. Amended Compl. l 32. And galleries are frequently
part of the leadership committee of one of the defendant
museums. ld; ll 33-34. The plaintiff’s amended complaint does
not specify whether the Five Galleries are part of the “select
few galleries” providing support to the defendants or whether
any of the Five Galleries are part of a defendant’s leadership

committee.

 

2 The article the plaintiff cites for the 90-percent figure notes that,
when smaller Guggenheim shows are taken into account, about 55 percent of the
museum’s solo exhibitions featured artists from the Five Galleries. Cavanaugh
Decl. Ex. 1 at 2.

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 6 of 32

B.

The plaintiff alleges that features of this art ecosystem -
the defendants not fully disclosing their acquisition policies,
the rise in a work’s value once displayed in the defendant
museums, the Five Galleries providing many of the defendant
museums’ exhibitions, and galleries supporting the defendants
generally mindicate a conspiracy, and have anticompetitive
effects harmful to him and other artists. Specifically, the
plaintiff alleges that the defendants purchase and exhibit
primarily the work of artists represented by the Five Galleries,
which, given the prestige of the defendant museums, drives up
the prices of works by those artists. §ee id; ll 25-30. The
value and desirability of these select artists' works continue
to rise as the defendants continue purchasing and exhibiting
these same artists' works. §ee id; This, according to the
plaintiff, appeases the Five Galleries, which become more
willing to support the defendants, and further benefits the
defendants by making their collections more valuable and
exhibitions more popular. §ee id; ll 31-34, 37-38.

The plaintiff also claims that the defendants encourage
private collectors to buy pieces by these select artists, and
then the defendant museums display the pieces to make them more
valuable in hopes that the collectors will later donate the

pieces to the defendants. ld. l 36. Moreover, the plaintiff

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 7 of 32

alleges that auction houses contribute to the conspiracy by
selling the works of these select artists to museums at
artificially high prices, thus keeping the art market
artificially overpriced. ld; l 20.

ln short, the defendants allegedly agreed to use their
clout in the art world to make certain artists' works
increasingly valuable, and then to continue to draw upon those
_same artists to the defendants’ collective benefit. To carry out
this alleged scheme, the defendants coordinate with various
galleries, auction houses, and private collectors who are in on
the conspiracy. The plaintiff adds that the defendants hide
their scheme by not disclosing their acquisition policies
comprehensively; if the defendants fully disclosed their
policies, the plaintiff claims, the defendants would have to
draw upon a more diverse array of artists to appear in
compliance with their policies. §ee id; ll 16-18.

The plaintiff claims that the defendants’ alleged
conspiracy shuts him and others out from the New York City
contemporary art market. ld; l 68. The plaintiff alleges that,
as a result, he and other artists whose works are not purchased
by, or displayed in, the defendant museums suffer harm in the
form of “artificial depression" in the prices of their works.
ld; ll 57, 68. Put another way, if not for the alleged

conspiracy, the museums would purchase the artwork of the

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 8 of 32

plaintiff and others, and consequently the plaintiff and others
would see a rise in the value of their artwork. The plaintiff
also alleges that the price of contemporary art has been fixed
throughout the United States, and price competition in the
contemporary art market restrained, as a result of the
defendants’ conspiracy. §d; l 70. Finally, the plaintiff claims
that the defendants' conspiracy is a per se violation of the
Sherman Act, and he requests damages of not less than $100
million. ld; l 72, Prayer for Relief l 3.

The defendants have moved to dismiss the amended complaint
on several grounds, including failure to allege facts sufficient
to demonstrate: Article lll standing, antitrust standing, a
conspiratorial agreement among the defendants, a relevant
geographic market, and an adverse effect on competition stemming
from the defendants' alleged conspiracy. The defendants request
that the plaintiff’s amended complaint be dismissed with
prejudice. lf the Court is inclined to dismiss the amended
complaint,r the plaintiff asks for another opportunity to attempt
to plead a viable claim. For the reasons that follow, the
defendants’ motion to dismiss is granted, and the plaintiff's

amended complaint is dismissed without prejudice.

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 9 of 32

III.
A.

The defendants first argue that the plaintiff lacks
constitutional standing to bring this suit. Article Ill of the
Constitution of the United States limits the jurisdiction of
federal courts to “Cases” and “Controversies.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 559 (1992). To satisfy the

 

requirements of Article Ill standing, a plaintiff must show that
(1) he has suffered an actual or imminent injury in fact, which
is an invasion of a legally protected interest that is concrete
and particularized; (2} there is a causal connection between the
injury and defendant's actions; and (3) it is likely that a
favorable decision in the case will redress the injury. ld; at
560-61. “The party invoking federal jurisdiction bears the
burden of establishing these elements.” ld; at 561; see Springer

v. U.S. Bank Nat’l Ass’n, No. 15cvllO7, 2015 WL 9462083, at *3

 

(s.D.N.Y. D@c. 23, 2015).

In this case, the plaintiff alleges that the defendants
have injured him by conspiring in a way that shuts him out of
the New York City contemporary art market and artificially
depresses the value of his artwork as a result. The plaintiff
claims that but for the alleged conspiracy, the defendants would
purchase and display his artwork, thus raising the value of his

work to the price he believes it deserves. However, the

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 10 of 32

plaintiff has not pleaded facts indicating that a favorable
decision would be likely to redress this injury.

lf the defendants' alleged conspiracy were enjoined, it is
mere speculation that the defendants would begin purchasing the
plaintiff’s work. “[l]t must be likely, as opposed to merely
speculative, that the injury will be redressed by a favorable
decision.” §Hjan, 504 U.S. at 56l (quotation marks omitted).
Which artists' works the defendants purchase is up to the
defendants' discretion. Although the plaintiff assures the Court
that his artwork is of a quality that would be shown in the
defendant museums if not for the alleged conspiracy, this
subjective boast alone cannot substantiate the plaintiff’s claim
that enjoining the alleged conspiracy would lead the defendants

to begin purchasing his work. Cf. Rangel v. Boehner, 20 F. Supp.

 

3d 148, 161 (D.D.C. 2013) (holding that a plaintiff lacks
standing where redress “depends entirely on the unbridled
discretion” of another), aff;d, 785 F.3d 19 (D.C. Cir. 2015).
Indeed, the plaintiff does not allege that other museums show
his artwork; he states only that his work has been the subject
of one-man shows throughout the United States and Europe.

Because the plaintiff has not pleaded facts indicating that
a favorable decision would likely redress his alleged injury, he
lacks Article Ill standing. For this reason, the amended

complaint must be dismissed.

lO

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 11 of 32

B.

The defendants also contend that the plaintiff lacks
antitrust standing to bring this suit. ln addition to
constitutional standing, “[a}n antitrust plaintiff must show

antitrust standing at the pleading stage. Harm to the
antitrust plaintiff is sufficient to satisfy the constitutional
standing requirement of injury in fact, but the court must make
a further determination whether the plaintiff is a proper party

to bring a private antitrust action.” in re Aluminum Warehousing

 

Antitrust Litig., 833 F.3d 151, 157 (2d Cir. 2016) (quotation
marks omitted). To meet the antitrust standing requirement, the
plaintiff must allege plausibly (1) that he suffered an injury
“of the type the antitrust laws were intended to prevent and
that flows from that which makes defendants’ acts unlawful,” and
(2) that he is an “efficient enforcer” of the antitrust laws.
ld; {quotation marks omitted). The plaintiff has met his burden
of alleging the former requirement but not the latter.
l.

A three-step process guides the Court in determining
whether the plaintiff alleged an antitrust injury. First, the
plaintiff must identify the anticompetitive process of which he

complains. Harry v. Total Gas & Power N. Am., lnc., 244 F. Supp.

 

3d 402, 419 (S.D.N.Y.12017), aff'd as modified, 889 F.3d 104 (2d

Cir. 2018). Next, the Court must identify the actual injury

ll

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 12 of 32

alleged by the plaintiff. ld; Finally, the Court must “compare
the anticompetitive effect of the specific practice at issue to
the actual injury the plaintiff alleges in order to determine
whether the injury alleged is of the type the antitrust laws
were intended to prevent and that flows from that which makes or
might make defendants' acts unlawful.” ld; (quotation marks
omitted).

ln this case, the plaintiff identifies the conspiracy
described above as the anticompetitive process relevant to his
suit. And the Court identifies the actual injury alleged by the
plaintiff as his and others’ being shut out of the defendant
museums - and so the New York City contemporary art market - and
suffering “artificial depression” in the value of their artwork
as a result. This, according to the plaintiff,r deprives artists
of the benefit of free and open competition in the New York City
contemporary art market.

The defendants insist that the third step of the inquiry,
comparing the alleged anticompetitive effect of the conspiracy -
the artificial increase in price for some artists' works - with
the plaintiff's alleged injury - artificial depression in the
prices of his works and those of others - shows the plaintiff’s
failure to allege an antitrust injury. According to the
defendants, the plaintiff seeks to join the closed art ecosystem

allegedly created by the defendants and command the super-

12

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 13 of 32

competitive profits enjoyed by artists in the ecosystem. This,
the defendants argue, is not an antitrust injury. Rather, they
argue, the plaintiff is complaining that he has failed to enjoy
the fruits of the alleged conspiracy. The defendants rely
primarily on Daniel v. American Board of Emergency Medicine, in
which the Second Circuit Court of Appeals held that the
plaintiffs’ alleged injury of being unable to obtain the super-
competitive pay commanded by doctors holding a certain
credential was not an antitrust injury. 428 F.3d 408, 438-41 (2d
Cir. 2005); see also Sanjuan v. Am. Bd. of Psychiatry &
Neurology,r lnc., 40 F.3d 247, 251 (7th Cir. 1994) (“The claim
that a practice reduces (particular) producers’ incomes has
nothing to do with the antitrust laws, which are designed to
drive producers’ prices down rather than up.”).

However,r here the plaintiff does not define his injury as
being unable to enjoy the benefits of the closed ecosystem
effectuated by the alleged conspiracy. Rather, he claims that,
as an outsider, his work is devalued. The inflated prices of
artwork inside the ecosystem, and the defendants' power to
proclaim what is “good art” deserving of high value, allegedly
precludes his artwork from reaching the value he believes it
merits - not necessarily super-competitive value, but rightful

value. lf the conspiracy were enjoined, the_plaintiff argues,

13

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 14 of 32

his work would be displayed at the defendant museums and
accordingly be more valuable.

This theory differs from that of the plaintiffs in Daniel]r
where the plaintiffs’ “singular complaint was that they were
denied the opportunity to command the same sgpe£-competitive pay
earned by their [credentialed] colleagues.” 428 F.3d at 439.
Moreover, the Daniel plaintiffs, unlike the plaintiff here,
sought in their prayer for relief not to end the complained-of
credentialing arrangement but rather to join in it. ld; at 440.

The plaintiff in this case alleges that a conspiracy
precludes him and others from competing in the New York City
contemporary art market,r thus hindering their ability to sell
their artwork at a fair price and depriving them of the benefits
of open competition. He claims that his injury is indicative of
this. Although the plaintiff’s injury is highly speculative, it
cannot be said at this stage that the plaintiff’s injury is not
of the type that the antitrust laws were intended to prevent and
that it does not flow from that which makes the alleged
» conspiracy illegal.

2.

However, the plaintiff has failed to allege adequately that
he is an “efficient enforcer” of the antitrust laws. Courts
consider four factors in determining whether an individual

antitrust plaintiff is fit to bring suit:

14

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 15 of 32

(1) the directness or indirectness of the asserted
injury; (2) the existence of an identifiable class of
persons whose self-interest would normally motivate them
to vindicate the public interest in antitrust
enforcement; (3) the speculativeness of the alleged
injury; and (4) the difficulty of identifying damages
and apportioning them among direct and indirect victims
so as to avoid duplicative recoveries.

ln re Aluminum Warehousing Antitrust Litig., 95 F. Supp. 3d 419,

 

441 (S.D.N.Y. 2015). Each factor weighs against the plaintiff.
The plaintiff hardly argues otherwise, only stating summarily in
his opposition brief that “at this stage of pleading, Plaintiff
has made sufficient allegations under this [efficient-enforcer}
analysis to permit this Court to conclude that Plaintiff has
antitrust standing because of the direct connection between the
Defendants’ conspiracy and Plaintiff's injury.” Opp'n at ll.
First, the plaintiff’s asserted injury is indirect:
favorable treatment and artificial inflation for some artists'
works, according to the plaintiff, results in diminution of his
artworks’ value. This theory of harm depends upon the tenuous
inference that five museums effectively control the value of not
just the art that they purchase and display but the value of all
contemporary artwork in New York City. Possible plaintiffs with
more direct claims would include purchasers or other museums
outside of the alleged conspiracy who buy art at the alleged

artificially inflated prices.

15

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 16 of 32

Second, there exist other possible plaintiffs who, if the
conspiracy causes the effects claimed, would be typically
motivated to vindicate the public interest in antitrust
enforcement - namely, the purchasers and museums outside of the
alleged conspiracy who pay the inflated prices. §§e Associated
Gen. Contractors of Cal., lnc. v. Cal. State Council of
Carpenters, 459 U.S. 519, 542 n.47 (1983) (“[l]f there is
substance to the [plaintiff’s] claim, it is difficult to
understand why these direct victims of the conspiracy have not
asserted any claim in their own right.”).

Third, the plaintiff's alleged injury is highly
speculative. The plaintiff assumes that if the alleged
conspiracy did not exist, his work would appear in the defendant
museums and become more valuable. This theory depends entirely
upon the discretion and subjective tastes of the defendants.
Other than vague statements that his work is of a quality worthy
of display in the defendant museums and has been the subject of
shows in the United States and Europe, the plaintiff provides no
reason to infer that the defendant museums would in fact
purchase and display his art but for the alleged conspiracy. The
plaintiff does not allege, for example, that his artwork has
been shown in museums similar to the defendant museums.

Finally, the plaintiff's alleged damages are also highly

speculative, and therefore difficult to identify and apportion.

16

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 17 of 32

Although his complaint presents some figures illustrating how
much artwork increases in value after being displayed at the
defendant museums, he provides no figures related to the
undervaluing of his own work. Moreover, determining how much of
the alleged artificial undervaluing of the plaintiff's artwork
is attributable to the defendants, and how much to other factors
- such as the public taste, the interest of other purchasers,
and the opinions of critics and academics - calls for extensive
speculation. And insofar as the plaintiff’s damages consist of
lost profits from his being shut out of the defendant museums,
it is impossible to estimate the extent to which the plaintiff
would have, but for the conspiracy, been accepted into the
defendant museums, and how much he would have profited as a
result. Whether a piece of the plaintiff’s artwork would have
been purchased by one of the defendants rather than, for
example, a Warhol production, would depend entirely on the
subjective views of a defendant museum's staff. The difficulty
in identifying and apportioning damages is amplified by the
prospect of applying the plaintiff’s attenuated damages theory
to a “nationwide class” consisting of “at least dozens” of
contemporary artists who, during an undefined period, created
artwork “eligible for exhibition in major contemporary art

museums in the United States.” Amended Compl. ll 54-55.

17

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 18 of 32

ln sum, the plaintiff is not an efficient enforcer of the
antitrust laws. Therefore, he lacks antitrust standing to bring
this suit.

C.

Third, the defendants argue that the plaintiff has failed
to allege adequately an agreement among the defendants in
violation of the antitrust laws. “Section 1 of the Sherman Act
bans restraints on trade ‘effected by a contract, combination,

or conspiracy.’” United States v. Apple, lnc., 791 F.3d 290, 314

 

(2d Cir. 2015) (quoting Twombly, 550 U.S. at 553). Thus, the
plaintiff must prove that the challenged conduct stems from a
tacit or express agreement among the defendants, not from
independent decisions of the defendants. §d; at 314-15. The
plaintiff may prove such an agreement through “direct or
circumstantial evidence that reasonably tends to prove that the
[defendants] had a conscious commitment to a common scheme
designed to achieve an unlawful objective.” Monsanto Co. v.

spray~alte serv. Corp., 465 u.s. 752, ?64 (1984) (qu@tatl@n

 

marks omitted).

At the motion to dismiss stage, an allegation of parallel
conduct among defendants, even consciously undertaken, does not
itself sufficiently prove an agreement among the defendants for
purposes of § 1 of the Sherman Act. Twombly, 550 U.S. at 556-57.

Nor does “a conclusory allegation of agreement at some

18

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 19 of 32

unidentified point” supply facts adequate to show a plausible
Sherman Act violation. l§; at 557. Where, as here]r the plaintiff
does not allege direct evidence of an agreement among the
defendants, the plaintiff must present circumstantial facts -
“plus factors” - to support the inference that a conspiratorial
agreement took place. Mayor & City Council of Balt. v.
Citigroup, lnc.,r 709 F.3d 129, 136 (2d Cir. 2013). Contrary to
the plaintiff's contention otherwise, which relies on pre-
Twombly cases, plus factors are appropriately considered at the

motion to dismiss stage of a case. See id.; see also 'l‘wombly,r

 

550 U.S. at 557 (“An allegation of parallel conduct is thus much
like a naked assertion of conspiracy in a § 1 complaint: it gets
the complaint close to stating a claim, but without some further
factual enhancement it stops short of the line between
possibility and plausibility of entitlement to relief.”
(alteration accepted and quotation marks omitted)). Finally, a
plaintiff’s complaint can be dismissed where there is an obvious
alternative explanation to the facts underlying the alleged

conspiracy among the defendants. Abbott Labs. v. Adelphia Supply

 

§§§, No. 15cv5826, 2017 WL 5992355, at *10 (E.D.N.Y. hug. 10,
2017} (citing Twombly, 550 U.S. at 567).

ln this case, the plaintiff summarily asserts several times
that there is an agreement amongst the defendants and other co-

conspirators -namely, the Five Galleries. See, e.g., Amended

19

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 20 of 32

Compl. ll 29, 31, 65, 76. But the plaintiff's amended complaint
provides nothing more than conclusory allegations. The plaintiff
does not allege during what time period the conspiracy was
formed, or who among the defendants’ employees created the
conspiracy. Nor does the plaintiff clarify the extent to which
the conspiracy is horizontal versus vertical - that is, among
the defendants themselves rather than among the defendants and
actors at different levels of the market such as galleries,
auction houses, and collectors. The amended complaint focuses
primarily on alleged agreements between the defendants and the
Five Galleries, and leaves it to the Court to assume that the
defendants also entered into a horizontal agreement. §ee id;
ll 29, 31. Additionally, the plaintiff adds that other unnamed
co-conspirators, whom the plaintiff makes little effort to
describe, are part of the conspiracy. §eevid; ll 1, 31. ln
short, the plaintiff’s amended complaint is completely devoid of
facts indicating who agreed with whom, to what, and when.
Moreover, the plaintiff's amended complaint lacks facts
indicating the existence of plus factors. Plus factors include
“a common motive to conspire, evidence that shows that the
parallel acts were against the apparent individual economic
self-interest of the alleged conspirators, and evidence of a

high level of interfirm communications.” Mayor & City Council of

 

Balt., 709 F.3d at 136 (quotation marks omitted). The plaintiff

20

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 21 of 32

does not allege facts bearing on these factors. Rather, the
plaintiff broadly alleges that the benefit purportedly received
by the defendants proves the existence of an agreement to
conspire in the first instance. §ee Amended Compl. ll 31-37. But
it is not apparent that the defendant museums actually benefit
by driving up the price of artwork that they purchase even if
their collections increase in value. The plaintiff also alleges
that the defendants draw heavily upon the Five Galleries, and
that indicates an explicit agreement among them all. ld; l 29.
But that is a wholly conclusory allegation and not supported.
These allegations cannot be construed as plus factors
supplementing the plaintiff's conclusory allegations of an
illegal agreement.

Further, there is an obvious alternative explanation to the
alleged conspiratorial conduct - the defendants simply view
works of certain artists, who are often represented by the Five
Galleries, as worthy of collecting and showing. lndeed, the
article the plaintiff cites to support his allegation of the
prominence of artists represented by the Five Galleries states,
“The over-representation of a particular gallery's roster can
also be an unintentional consequence of shared tastes.”
Cavanaugh Decl. Ex. 1 at 2; see Amended Compl. l 28. Conversely,
to put it kindly, the defendants might not find the plaintiff’s

works worthy of collecting and showing. The plaintiff has not

21

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 22 of 32

provided facts illustrating that it was a conspiracy, not this
perhaps more plausible explanationr that has kept his artwork
out of the defendant museums. §ee Twombly, 550 U.S. at 566-67.

ln conclusion, the plaintiff has not met his burden of
alleging that the challenged conduct stems from an agreement
among the defendants rather than from independent decisions of
the defendants.

D.

Finally, the defendants argue that the plaintiff has not
alleged a per se violation of the Sherman Act and, under the
rule of reason, has failed to allege a relevant geographic
market or adverse effect on competition. The defendants contend
that the plaintiff therefore has failed to plead a conspiracy in
violation of the Sherman Act.

1.

The per se rule in antitrust cases is used “when
surrounding circumstances make the likelihood of anticompetitive
conduct so great as to render unjustified further examination of
the challenged conduct.” Nat’l Collegiate Athletic Ass'n v. Bd.

of Regents of Univ. of Okla., 468 U.S. 85, 103-04 (1984). Thus,

 

the per se rule is appropriate only “in the relatively narrow
circumstance where courts have sufficient experience with the
[alleged wrongful] activity to recognize that it is plainly

anticompetitive and lacks any redeeming virtue.” Hertz Corp. v.

22

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 23 of 32

City of New York, 1 F.3d 121, 129 (2d Cir. 1993). Conduct
constituting a per se violation of the Sherman Act must be so
manifestly anticompetitive that it would almost invariably tend
to restrict competition and decrease output. ld; at 130. For
example, horizontal agreements to set prices, which involve
coordination between competitors at the same level of a market
structure, are per se illegal. Apple, lnc., 791 F.3d at 313-14.
But vertical agreements, or agreements between parties at
different levels of a market structure, are not. ld;

When a court cannot determine that the alleged misconduct
is a per se violation of the antitrust laws, the “rule of
reason” governs the court’s analysis. “The rule-of-reason
inquiry requires, at the motion to dismiss stage, that the
plaintiff identify the relevant market affected by the
challenged conduct and allege an actual adverse effect on
competition in the identified market.” Watkins v. Smith, No.
12cv4635, 2012 WL 5868395, at *7 (S.D.N.Y. Nov. 19, 2012),
aff;d, 561 F. App’x 46 (2d Cir. 2014).

The plaintiff has not alleged a per se antitrust violation.
The plaintiff makes one bare allegation in the amended complaint
that the alleged conspiracy is a per se violation of the Sherman
Act, Amended Compl. l 72, but provides no further support.
lndeed,r the defendants’ moving brief argues that the plaintiff

failed to allege a per se violation, and the plaintiff’s

23

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 24 of 32

opposition ignores the point. Moreover, the numerous
deficiencies in the plaintiff’s amended complaint, as identified
above, prevent this case from being one of the relative few
where the Court can determine that the alleged wrongful activity
“is plainly anticompetitive and lacks any redeeming virtue.” §ee
Hertz Corp., 1 F.3d at 130. Finally, as pleaded, the alleged
conspiracy appears to be based primarily upon vertical
agreements between the defendants,r who occupy one rung of the
market structure, and the galleries, auction houses,r and
purchasers, who occupy another. Vertical agreements are not per
se violations of the antitrust laws. Apple, lnc., 791 F.3d at
313-14. For these reasons, the plaintiff has not alleged a per
se violation of the antitrust laws.

2.

Because the plaintiff has not alleged a per se violation,
the rule of reason guides the Court’s analysis. Under the rule
of reason, the plaintiff has failed to identify the relevant
market affected by the alleged conspiracy and failed to allege

an actual adverse effect on competition in the relevant market.

 

3 The conclusion that the plaintiff has not pleaded a sufficient case
under the rule of reason also supports the determination that the plaintiff
has not alleged a per se violation of the antitrust laws. Generally, invoking
the per se rule is appropriate only when “courts can predict with confidence
that ithe alleged misconduct] would be invalidated in all or almost all
instances under the rule of reason.” Leegin Creative Leather Prod., lnc. v.
PSKS, Inc., 551 U.S. 877, 886-87 (2007}.

24

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 25 of 32

a.

hlthough market definition is a fact-intensive inquiry not
typically fit for dismissal at the pleadings stage, dismissal is
proper where the plaintiff has not articulated “a plausible
explanation as to why a market should be limited in a particular

way.” Concord Assocs., L.P. v. Entmft Props. Tr., 817 F.3d 46,

 

53 (2d Cir. 2016). A plaintiff's claim should be dismissed if
the plaintiff defines the market too narrowly - that is, where
it is plain that reasonably interchangeable substitutes for the
product or service at issue exist outside the proposed
geographic market. §ee id; at 53-54 (dismissing the plaintiffs’
complaint where the plaintiffs failed to claim persuasively that
nearby gambling markets outside the plaintiffs' proposed market
were not reasonably interchangeable substitutes for the casino-
resort the plaintiffs were developing).

The plaintiff in this case contends that New York City is
the relevant geographic market. ln support, he claims that New
York City has been ranked as the most prominent city for
contemporary art and that a uniquely large amount of sales of
the most expensive contemporary art take place in the city.
Amended Compl. ll 46-47. Thus, according to the plaintiff, these
allegations indicate that “New York City is the area in which
‘consumers can turn, as a practical matter, for supply of the

relevant product’ because the most notable producers, dealers,

25

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 26 of 32

exhibitors, and purchasers of contemporary art are based in New

York City.”4 Opp'n at 14 (guoting Heerwagen v. Clear Channel

 

Commc'ns, 435 F.3d 219, 227 (2d Cir. 2006), overruled on other

grounds as recognized in Concord Assocs., 817 F.3d 46). Put

 

another way, contemporary art in New York City is not
interchangeable with contemporary art in other markets because
the other markets are not as large as New York City and do not
include as much prominent or highly valuable contemporary art.

The defendants insist that the plaintiff’s description is
insufficient to allege that New York City is the relevant
geographic market because it depends upon the plaintiff’s
subjective assertions about the quality of contemporary art in
the New York City market versus others. The defendants also
contend that the plaintiff cites no facts supporting the
assertion that contemporary artists are confined to selling and
exhibiting their artwork in New York City. The defendants’
arguments are persuasive.

Although the plaintiff alleges that the New York City
market is large and that many highmvalue sales take place there,
this does not mean that he cannot turn to other markets to sell

and display his work. Indeed, the article the plaintiff cites

 

4 However, the plaintiff's complaint does not allege harm to consumers.
The Court thus construes this statement to mean that New York City is the
area in which the plaintiff and other contemporary artists can look to, as a
practical matter, to sell and exhibit their work because it is where the most
notable dealers, exhibitors, and purchasers are based.

26

 

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 27 of 32

for the claim that New York City is especially influential also
includes three other United States cities within its top fifteen
most influential contemporary art cities. §ee Amended Compl.

l 47; Cavanaugh Decl. Ex. 3. These other cities offer hundreds
of galleries, dozens of museums, and numerous art fairs. §ee
Cavanaugh Decl. EX. 3. Moreover, the plaintiff's complaint
highlights that the Five Galleries, which allegedly represent
the most prominent artists and offer the most valuable work,
only account for nearly one-third “of solo museum exhibitions in

the United States.” Amended Compl. l 28 (emphasis added).

 

lndeed, the article the plaintiff cites for this fact
incorporated sixty~eight museums throughout the United States
into its methodology, including museums in Los Angeles, Houston,
and Minneapolis. §ee Cavanaugh Decl. Ex. l. And the plaintiff
also states that his work has already been featured throughout
the United States and Europe.

lt is plain from the plaintiff's own allegations that
robust contemporary art markets exist for his work outside of
New York City. And the plaintiff has not persuasively explained
why these others markets are not reasonably interchangeable

substitutes for New York City. Cf. Concord Assocs., 817 F.3d at

 

53-54. Therefore, the plaintiff’s proposed geographic market is

too narrowly defined. See id. at 53.

27

 

 

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 28 of 32

b.
ln addition, the plaintiff has not alleged an adverse
effect on competition, the other requirement under the rule of
reason. “A plaintiff may show an actual adverse effect on
competition by showing increased prices, reduced guality, or
reduced outputs.” Abbott Labs., 2017 WL 5992355 at *6 (citing

Virgin Atl. Airways Ltd. v. British Airways PLC, 257 F.Bd 256,

 

264 (2d Cir. 2001)). Alternatively, the plaintiff may indirectly
show an adverse effect “by pleading that a defendant had market
power plus ‘some other ground for believing that the challenged
behavior could harm competition in the market, such as the
inherent anticompetitive nature of the defendant’s behavior.'”
ld; (quoting Tops Mkts., Inc. v. Quality Mkts., Inc., 142 F.3d
90, 97 (2d Cir. 1998)). ln pleading an adverse effect, the
plaintiff must show that the challenged action had an effect on
competition “as a whole in the relevant market”; proving harm to
the plaintiff as an individual competitor is not enough. §§ps
Mkt§;, 142 F.3d at 96.

The plaintiff does not plead facts indicating how the
alleged conspiracy affects New York City's contemporary art
market as a whole. His allegation that the works of a select few
artists have increased in price does not show an actual adverse

effect on competition because the amended complaint contains no

pleadings suggesting that this impacts the entire market ~ a

28

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 29 of 32

market which, as the plaintiff points out, includes more than
1,000 galleries, seventy-five museums, and thirty art fairs.
Amended Compl. l 47. Moreover, the core of the plaintiff's claim
is that the works of artists other than the select few who
benefit from the conspiracy are artificially depressed in value.
The plaintiff also fails to show an adverse effect indirectly.
He does not plead facts delineating the scope of the defendants'
power in the crowded New York City contemporary art market, or
provide any other ground for believing that the alleged
conspiracy has harmed the market rather than harmed him as an
individual. Accordingly, the plaintiff has not alleged an
adverse effect on competition.
* * *

fn sum, the plaintiff has not pleaded a per se violation of
the antitrust laws, and has also failed to state an antitrust
violation under the rule of reason. The plaintiff has therefore
failed to state a claim that the alleged conspiracy among the
defendants is in violation of the Sherman Act.

IV.

For the reasons that the plaintiff’s claim under the

Sherman Act is dismissed, the plaintiff's claim under the

Donnelly Act must also be dismissed. See ln re Interest Rate

 

Swaps Antitrust Litig., 261 F. Supp. 3d 430, 498 (S.D.N.Y. 2017)

 

(“The Donnelly Act is patterned after the Sherman Anti-Trust Act

29

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 30 of 32

and is generally construed in light of federal precedent.”
(guotation marks omitted)); Nat'l Gear & Piston, lnc. v. Cummins
Power Sys., LLC, 86l F. Supp. 2d 344, 370 (S.D.N.Y. 2012) (“The
standard for a well~pleaded Donnelly Act claim is the same asia
claim under Section 1 of the Sherman Act.”); Int'l Television
Prods. Ltd. v. Twentieth Century-Fox Television Div. of

Twentieth Century-Fox Film_Corp., 622 F. Supp. 1532, 1540 n.lO

 

(S.D.N.Y. 1985) (“The standing and antitrust injury analyses
under the Donnelly Act mirror those under the Sherman Act.”).
The Donnelly Act is generally coextensive with the Sherman Act
unless state policy, differing language, or legislative history
suggests otherwise. Gatt Commc’ns, lnc. v. PMC Assocs., L.L.C.,
711 F.Bd 68, 81 (2d Cir. 2013). In this case, no statutory
language, state policy, or legislative history requires a
different result under the Donnelly Act. Therefore, the
plaintiff’s claim under the Donnelly Act is dismissed.

V.

The plaintiff asks for leave to replead. The defendants
contend that the plaintiff should be denied this chance and his
amended complaint should be dismissed with prejudice because the
Court already allowed the plaintiff to amend his initial
complaint and because any amendment would be futile. Although
the plaintiff’s amended complaint contains numerous

deficiencies, it is not plain that any amendment would be

30

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 31 of 32

futile. Moreover, the plaintiff’s first amended complaint was
filed before the Court had a chance to address the merits of his
case. The plaintiff has not suggested how he will be able to
cure the numerous deficiencies in his complaint. Nevertheless,
because leave to amend should be freely given when justice so
reguires, Fed. R. Civ. P. 15(a)(2); and the plaintiff has not
“repeated[ly] fail[ed] to cure deficiencies” to an extent
warranting dismissal with prejudice, see Foman va Davis, 371
U.S. 178, 182 (1962), the plaintiff’s amended complaint is
dismissed without prejudice.
CONCLUS ION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendant’s motion to dismiss the plaintiff's amended
complaint is granted, and the plaintiff's amended complaint is
dismissed without prejudice. The plaintiff must file a motion to
amend, including a copy of the proposed second amended
complaint, by January 15, 2019, and the defendants may respond
by February 5, 2019. The plaintiff may reply by February 15,

2019.

31

 

Case 1:18-cv-01029-.]GK Document 40 Filed 12/19/18 Page 32 of 32

The Clerk of Court is ordered to close Docket Number 31.
SO ORDERED.
Dated: New York, New York K//?é//
necember 19, 2018 \/§C: 15“'££‘1;5
qohn G. Koeltl
United States District Judge

 

32

 

